Exhibit 10.61

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Termination Agreement”) is made as of
December 17, 2019 (the “Effective Date”), by and between 7TH STREET PROPERTIES
II, a California limited partnership (“Landlord”) and XOMA CORPORATION, a
Delaware corporation (“Tenant”).

RECITALS:

A.Landlord and Tenant are parties to that certain lease dated as of February 13,
2013 (the “Lease”) relating to approximately 35,000 rentable square feet (the
“Premises”) comprising the entire building located at 804 Heinz Avenue,
Berkeley, California (the “Building”), all as more particularly described in the
Lease. The capitalized terms used in this Termination Agreement shall have the
same definitions as set forth in the Lease to the extent that such capitalized
terms are defined therein and not redefined in this Termination Agreement.

B.Tenant, as sublandlord, and Memphis Meats, Inc., a Delaware corporation
(“Memphis Meats”), as subtenant, are parties to that certain Sublease Agreement
dated November 21, 2017, as amended by that certain First Amendment to Sublease
Agreement dated December 13, 2018 (as amended, the “Memphis Meats Sublease”),
pertaining to approximately 20,038 rentable square feet, described as the entire
second (2nd) floor of the Premises. Landlord consented to the Memphis Meats
Sublease by that certain Consent to Sublease dated December 13, 2017 and Consent
to First Amendment to Sublease Agreement dated January 16, 2019 (collectively,
the “Memphis Meats Consent”). The Sublease by its terms is scheduled to expire
on April 30, 2023.

C.Tenant, as sublandlord, and Newomics, Inc., a Delaware corporation
(“Newomics”), as subtenant, are parties to that certain Sublease Agreement dated
April 14, 2018, as amended by that certain First Amendment to Sublease Agreement
dated December 13, 2018 (as amended, the “Newomics Sublease”), pertaining to
approximately 6,676 rentable square feet, described as a portion of the ground
floor of the Premises. Landlord consented to the Sublease by that certain
Consent to Sublease dated April 27, 2018, and Consent to First Amendment to
Sublease Agreement dated January 16, 2019 (collectively, the “Newomics
Consent”). The Sublease by its terms is scheduled to expire on April 30, 2023.

D.Tenant, as sublandlord, and Rodan & Fields, LLC, a Delaware limited liability
company (“Rodan/Fields”), as subtenant, are parties to that certain Sublease
Agreement dated January 10, 2019 (the “Rodan/Fields Sublease”), pertaining to
approximately 8,286 rentable square feet, described as a portion of the ground
floor of the Premises. Landlord consented to the Sublease by that certain
Consent to Sublease dated January 18, 2019 (the “Rodan/Fields Consent”). The
Sublease by its terms is scheduled to expire on April 30, 2023.



077212\11436554v1 

 

 

 

 




E.The Memphis Meats Sublease, the Newomics Sublease, and the Rodan/Fields
Sublease are sometimes referred to herein collectively as the “Subleases.”
Memphis Meats, Newomics, and Rodan/Fields are sometimes referred to herein
collectively as the “Subtenants.” The Memphis Meats Consent, Newomics Consent,
and Rodan/Fields Consent are sometimes referred to herein collectively as the
“Consents.”

F.The Term is scheduled to expire on April 30, 2023 (the “Stated Expiration
Date”), and Tenant desires to terminate the Lease prior to the Stated Expiration
Date. Landlord has agreed to such termination on the terms and conditions
contained in this Termination Agreement.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.



Effective as of the Effective Date (the “Early Termination Date”) and subject to
the agreements, representations, warranties and indemnities contained in this
Termination Agreement, including, without limitation, payment of the Termination
Fee described in Section 9 below, the Lease is terminated and the Term of the
Lease shall expire with the same force and effect as if the Term was, by the
provisions thereof, fixed to expire on the Early Termination Date, provided,
Tenant’s obligation to pay Monthly Base Rent and Rent Adjustments under the
Lease shall be terminated effective as of September 15, 2019 (the “Rent
Termination Date”). Subject to the terms and conditions of Section 5 below,
effective as of the Early Termination Date, that certain letter agreement dated
July 27, 2016, between Wareham Property Group (on behalf of Landlord) and XOMA
(US) LLC (on behalf of Tenant) regarding the performance of certain preventative
maintenance, repair and capital equipment replacement work at 804 Heinz Avenue
and 2910 Seventh Street, Berkeley, California (the “Letter Agreement”) is also
terminated and Wareham Property Group, XOMA (US) LLC, Landlord, and Tenant shall
have no further rights, obligations, or liabilities under the Letter Agreement
arising after the Early Termination Date.

2.



On or about the Early Termination Date, Landlord shall tender an attornment
letter, in substantially the form attached hereto as Exhibit A, to each of the
Subtenants, pursuant to the terms and conditions of the Consents, establishing a
direct contract between Landlord and each Subtenant on the terms and conditions
of the applicable Sublease. Following such attornment, Landlord, as landlord,
and each Subtenant, as tenant, may elect to modify or alter the legal
relationship between Landlord and Subtenants. Except with respect to the
Maintenance Claims as set forth in and limited by Section 5 below, Tenant hereby
assigns the right to pursue any Claims (defined below) it may have against
Subtenants arising from any acts or omissions of each Subtenant under the
applicable Sublease to Landlord, and Landlord shall pursue such Claims solely
and directly against such Subtenant, on a non-exclusive basis, such that either
Landlord or Tenant may pursue such Claims against Subtenants; provided, however,
Tenant agrees that it shall make commercially reasonable efforts to assist and
cooperate with Landlord in the enforcement of the terms and conditions of the
Subleases and Landlord shall promptly reimburse Tenant for any reasonable,
actual,

 

 

 

077212\11436554v1 

2

 

 

 




out-of-pocket expenses reasonably approved by Landlord related thereto,
following Tenant’s request for such reimbursement.

3.



Subject to the agreements, representations, warranties and indemnities contained
in this Termination Agreement, Tenant remises, releases, quitclaims and
surrenders to Landlord, its successors and assigns, the Lease and all of the
estate and rights of Tenant in and to the Lease and the Premises effective as of
the Early Termination Date. Subject to the agreements, representations,
warranties and indemnities contained in this Termination Agreement, Landlord
accepts the surrender of the Lease and the Premises effective as of the Early
Termination Date.

4.



Effective as of the Early Termination Date, Tenant forever releases and
discharges Landlord from (a) any and all claims, demands, damages, liabilities,
losses or causes of action whatsoever arising prior to the Early Termination
Date (collectively, “Claims”) that Tenant or its successors and assigns may have
against Landlord arising out of or in connection with the Premises, the Lease,
or the Letter Agreement, and (b) any obligations to be observed or performed by
Landlord under the Lease or the Letter Agreement; provided, however, that any
Claims related to Landlord’s covenants and obligations under this Termination
Agreement or surviving indemnification obligations under the Lease are expressly
excluded from the foregoing release.

5.



Effective as of the Early Termination Date, Landlord forever releases and
discharges Tenant from (a) any Claims that Landlord or its successors and
assigns may have against Tenant arising out of or in connection with the
Premises, the Lease, or the Letter Agreement arising on or after the Early
Termination Date, and (b) any obligations to be observed and performed by Tenant
under the Lease or Letter Agreement arising on or after the Early Termination
Date; provided, however, that any Claims related to Tenant’s representations,
covenants, and obligations under this Termination Agreement or surviving
indemnification obligations under the Lease are expressly excluded from the
foregoing release. With respect to any Claims related to Tenant’s maintenance,
repair, and/or replacement obligations under the Lease or the Letter Agreement
(“Maintenance Claims”), Landlord shall notify Tenant in writing of any such
Maintenance Claim within sixty (60) days of the Early Termination Date, and if
Landlord does not notify Tenant of any Maintenance Claim during such sixty (60)
day period, then, notwithstanding any other provision of this Termination
Agreement or the Lease to the contrary, Landlord shall have no further right to
bring or make any Maintenance Claim against Tenant and all such Maintenance
Claims shall thereafter be released and waived by Landlord. Except to the extent
described above, the foregoing shall not amend or otherwise modify the parties’
indemnity obligations set forth in Section 11 below.

6.



With respect to the releases set forth in Section 4 and Section 5 above,
Landlord and Tenant each acknowledge that it may hereafter discover facts
different from or in addition to those it now knows or believes to be true with
respect to the Claims which are the subject of the releases, and each expressly
agrees to assume the risk of the possible discovery of additional or different
facts, and agrees that the releases shall be and remain effective in all
respects, regardless of such additional or different facts.



 

 

 

077212\11436554v1 

3

 

 

 




Each of Landlord and Tenant hereby expressly waives and relinquishes all rights
and benefits, if any, each may have under Section 1542 of the California Civil
Code with respect to the Claims which are the subject of the releases above.
California Civil Code Section 1542 reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVE ALL
RIGHTS THEY MAY HAVE THEREUNDER, AS WELL AS ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT PERTAINING TO THE RELEASES SET FORTH HEREIN.

/s/ RR/s/ TB

Landlord InitialsTenant Initials

7.



Subject to the agreements, representations, warranties and indemnities contained
in this Termination Agreement, effective as of the Early Termination Date:

(a)



Tenant releases any and all claims to the Security Deposit, in the amount of
$146,486.89, held by Landlord pursuant to Article 5 of the Lease.

(b)



Tenant assigns and delivers to Landlord the security deposits or letters of
credit (together with any documents and fees necessary to transfer the
beneficial interest in any such letter of credit to Landlord), as applicable,
held by Tenant as sublandlord under each of the Memphis Meats Sublease, the
Newomics Sublease and the Rodan/Fields Sublease.

(c)



Tenant shall pay to Rodan/Fields any amounts remaining from the “Allowance” due
to Rodan/Fields pursuant to Section 6 of the Rodan/Fields Sublease, if any,
within five (5) business days of the Early Termination Date. In addition to the
foregoing, Tenant shall pay to Memphis Meats and/or Newomics, within five (5)
business days of the Early Termination Date, any amounts remaining from the
“Allowance” due to such subtenant by Tenant as sublandlord in connection with
either of the Memphis Meats Sublease and/or the Newomics Sublease, if any, as
the case may be. Tenant agrees to indemnify and hold Landlord and its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and their respective principals and members harmless
from any and all claims of either Rodan/Fields, Memphis Meats and/or Newomics,
as the case may be, with respect to any improvement allowance due to such
Subtenant by Tenant pursuant to the applicable Sublease.

8.



Tenant represents and warrants that (a) Tenant is the rightful owner of all of
the Tenant's interest in the Lease; (b) except with respect to the Memphis Meats
Sublease, the Newomics Sublease and the Rodan/Fields Sublease, Tenant has not
made any disposition,

 

 

 

077212\11436554v1 

4

 

 

 




assignment, sublease, or conveyance of the Lease or Tenant's interest therein;
(c) as of the Early Termination Date, Tenant has no knowledge of any fact or
circumstance which would give rise to any claim, demand, obligation, liability,
action or cause of action arising out of or in connection with Tenant's and/or
Subtenants’ occupancy of the Premises, except with respect to the previous
dispute between Landlord and Tenant regarding the so-called “Remedial and
Deferred Work” costs which have been resolved and settled by the parties
pursuant to this Termination Agreement; (d) no other person or entity has an
interest in the Lease, collateral or otherwise; and (e) there are no outstanding
contracts for the supply of labor or material made by Tenant, and no work has
been done or is being done in, to or about the Premises, by or at the request of
Tenant, which has not been fully paid for and for which appropriate waivers of
mechanic's liens have not been obtained. Landlord represents and warrants to
Tenant that, as of the Early Termination Date, Landlord has no knowledge of any
fact or circumstance which would give rise to any claim, demand, obligation,
liability, action or cause of action arising out of or in connection with
Tenant's occupancy of the Premises (including related to Tenant’s repair,
maintenance, and replacement obligations under the Lease or Letter Agreement),
except with respect to the previous dispute between Landlord and Tenant
regarding the so-called “Remedial and Deferred Work” costs which have been
resolved and settled by the parties pursuant to this Termination Agreement. For
purposes of the foregoing representation, Landlord’s knowledge shall be limited
to the current actual knowledge of Chris Barlow, Lisa Vogel, Grant Gabbard and
Seth Battaglia, at the time of execution of this Termination Agreement and not
any constructive knowledge of said individuals or of Landlord, without any duty
of investigation, it being understood and agreed that such individuals shall
have no personal liability in any manner whatsoever hereunder or otherwise
related to the matters contemplated hereby.

9.



In consideration for Landlord’s agreement to enter into this Termination
Agreement, Tenant shall pay to Landlord a “Termination Fee,” calculated as
follows:

(a)



The sum of Five Hundred Thousand Dollars ($500,000.00), defined herein as the
“Base Fee”;

(b)



The Base Fee shall be increased by any Sublease Payments (defined below)
actually received by Tenant from Subtenants pursuant to the Subleases for that
portion of the calendar year up to and including the Early Termination Date,
which amount is currently estimated to be $618,655.42; and,

(c)



The Base Fee shall be decreased by the Base Rent and Rent Adjustments paid by
Tenant to Landlord during the period commencing as of the Rent Termination Date
and ending on the Early Termination Date, which amount is currently estimated to
be $747,583.38.

The Termination Fee shall be paid by Tenant to Landlord within one (1) business
day of the mutual execution and delivery of this Termination Agreement by
cashier's or certified check or by wire transfer of immediately available funds
to an account designated by Landlord. Within thirty (30) days of the Early
Termination Date, the parties shall reconcile

 

 

 

077212\11436554v1 

5

 

 

 




any difference(s) between the estimated and actual amounts set forth in this
Section 9, and pay any actual amounts due as a result of such reconciliation.

10.



For purposes of this Termination Agreement, any payments of Base Rent, Monthly
Base Rent and funds or sums due to Tenant under the Subleases of a nature that
would be conceptually characterized as Rent, Rent Adjustments, Operating
Expenses or Taxes pursuant to the Master Lease shall be defined herein as
“Sublease Payments.” Tenant acknowledges and agrees that there may be an
outstanding balance of Sublease Payments pertaining to unpaid Rent Adjustments
due and owing by Subtenants pursuant to the Subleases for that portion of the
calendar year up to and including the Early Termination Date. Tenant hereby
assigns to Landlord the right to collect all such Sublease Payments from
Subtenants, which Landlord shall keep for its own account upon the successful
collection of any such amounts and Tenant hereby releases any claim it may have
to such Sublease Payments.

11.



Except as otherwise set forth in this Termination Agreement, all of Landlord’s
and Tenant’s indemnity obligations set forth in the Lease, including, without
limitation, Article 17 of the Original Lease, shall survive the termination of
the Lease pursuant to this Termination Agreement.

12.



Each signatory of this Termination Agreement represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.

13.



Tenant hereby represents to Landlord that, except for Cushman &Wakefield of
California, Inc. (“Tenant’s Broker”), Tenant has dealt with no broker, and that
no broker is entitled to any commission or compensation, in connection with this
Termination Agreement. Tenant shall pay the commission due to Tenant’s Broker in
connection with this Termination Agreement pursuant to a separate agreement with
Tenant’s Broker. Tenant agrees to indemnify and hold Landlord and its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Termination Agreement.

14.



Landlord hereby represents to Tenant that Landlord has dealt with no broker, and
that no broker is entitled to any commission or compensation, in connection with
this Termination Agreement. Landlord agrees to indemnify and hold Tenant and its
members, principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers claiming to have represented
Landlord in connection with this Termination Agreement.

15.



This Termination Agreement shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective successors, assigns and related
entities.

16.



Tenant agrees that neither Tenant nor its agents or any other parties acting on
behalf of Tenant shall disclose any matters set forth in this Termination
Agreement or disseminate

 

 

 

077212\11436554v1 

6

 

 

 




or distribute any information concerning the terms, details or conditions hereof
to any person, firm or entity without obtaining the express written consent of
Landlord except (a) as otherwise provided or required by applicable law or court
order, and (b) to Tenant’s attorneys, financial advisors, and other consultants
for the purpose of complying with the terms of this Termination Agreement.

17.



Redress for any claim against Landlord under the Lease and this Termination
Agreement shall be limited to and enforceable only against and to the extent of
Landlord’s interest in the Building. The obligations of Landlord under the Lease
and this Termination Agreement are not intended to and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
trustees or board of directors and officers, as the case may be, its investment
manager, the general partners thereof, or any beneficiaries, stockholders,
employees, or agents of Landlord or the investment manager.

18.



The obligations of Tenant under the Lease and this Termination Agreement are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its board of directors, officers,
stockholders, employees, or agents of Tenant.

19.



Landlord acknowledges that, except for the Subtenants occupying the Premises
pursuant to the Subleases, Tenant has vacated the Premises as of the Early
Termination Date, and Tenant shall not be required to remove any Tenant
Alterations, Leasehold Improvements, or Required Removables from the Premises in
connection with Tenant’s surrender of the Premises pursuant to this Termination
Agreement (including but not limited to any improvements constructed or
installed by or for the Subtenants). On or about the Early Termination Date,
Landlord shall tender an attornment letter to each Subtenant, as provided above.

20.



The provisions of this Termination Agreement shall be construed and enforced in
accordance with the laws of the State of California. Each party hereto
acknowledges that: (i) each party hereto is of equal bargaining strength; (ii)
each such party has actively participated in the drafting, preparation, and
negotiation of this Termination Agreement; (iii) each such party has had the
opportunity to consult with such party's attorneys and advisors relative to
entering into this Termination Agreement; and (iv) any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not apply in the interpretation of this Termination Agreement, any portion
hereof or any amendments hereto.

21.



This Termination Agreement, including Exhibit A, contains all of the agreements
of the parties hereto with respect to the matters contained herein, and no prior
agreement, arrangement or understanding pertaining to any such matters shall be
effective for any purpose. No alterations, modifications, or interpretations
hereof shall be binding unless in writing and signed by the parties hereto.

22.



In the event of any conflict between the terms, covenants, and conditions of
this Termination Agreement and the terms, covenants, and conditions of the
Consent, the terms,

 

 

 

077212\11436554v1 

7

 

 

 




covenants, and conditions of this Termination Agreement shall control as between
Landlord and Tenant.

23.



Each party hereto covenants to execute, with acknowledgment, verification, or
affidavit, if required, any and all documents and writings, and to perform any
and all other acts, that may be necessary or desirable to implement, accomplish,
and/or consummate the terms of this Termination Agreement.

24.



Every provision of this Termination Agreement is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
then such illegality or invalidity shall not affect the validity of the
remainder of this Termination Agreement.

25.



This Termination Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which, together, shall constitute one and the
same Termination Agreement. For purposes of this Termination Agreement,
signatures by facsimile or electronic PDF shall be binding to the same extent as
original signatures.

 

[signatures on following page]





 

 

 

077212\11436554v1 

8

 

 

 




IN WITNESS WHEREOF, Landlord and Tenant have executed this Termination Agreement
on the day and year first above written.

 

 

 

 

 

 

 

LANDLORD:

 

TENANT:

 

 

 

7TH STREET PROPERTIES II,

 

XOMA CORPORATION,

a California general partnership

 

a Delaware corporation

 

 

 

 

 

By:

Seventh II Corporation,

 

 

 

Its:

Managing General Partner

 

 

 

 

 

 

 

 

By:

/s/ Richard Robbins

 

By:

/s/ Tom Burns

Name:

Richard K. Robbins

 

Name:

Tom Burns

Title:

President

 

Title:

CFO

Dated:

12/18/2019

 

Dated:

12/17/2019

 

 

AGREED AND ACKNOWLEDGED:

XOMA (US) LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tom Burns

 

 

Name:

Tom Burns

 

 

Title:

CFO

 

 

Dated:

12/17/2019

 

 

 

 

AGREED AND ACKNOWLEDGED SPECIFICALLY WITH RESPECT TO THE TERMINATION OF THE
LETTER AGREEMENT:

WAREHAM PROPERTY GROUP, INC.,

a California corporation

 

 

 

 

 

 

 

By:

/s/ Richard Robbins

 

 

Name:

Richard K. Robbins

 

 

Title:

Manager

 

 

Dated:

12/18/2019

 

 

 





 

 

 

077212\11436554v1 

9

 

 

 




Exhibit A

Form of Attornment Letter

December ___, 2019

Via Federal Express

[SUBTENANT]
[ADDRESS]

RE:Sublease Agreement dated

Ladies and Gentlemen:

Please be advised that effective as of December __, 2019, the Master Lease
underlying your Sublease, by and between Landlord and Sublandlord, terminated.
Pursuant to Section 8 of the Consent, Landlord has the right to require
Subtenant to attorn to Landlord upon the terms and conditions of the Sublease
for the remainder of the term of the Sublease. A copy of the Consent is attached
hereto and incorporated herein by reference. Accordingly, please take notice
that Landlord hereby exercises its option of attornment, Subtenant has agreed to
attorn to Landlord as its landlord and such attornment is effective and
self-operative without the execution of any further instruments, immediately
upon Landlord’s exercise of such option.

Effective as of December ___, 2019, therefore, Landlord succeeded to
Sublandlord’s interest in the Sublease, and Subtenant will attorn to Landlord as
sublandlord under the Sublease. The Sublease shall remain in effect as a direct
sublease between Landlord and Subtenant, on all of the terms and conditions of
the Sublease, including the payment of all Base Rent and Operating Expenses and
Taxes and all other amounts due and owing under the Sublease, including unpaid
amounts, provided that Landlord shall be deemed to be both landlord under the
Master Lease and sublandlord under the Sublease.

Please note that all rent due shall be paid directly to Landlord at the
following address:

[TO BE PROVIDED]

Checks should be made payable to “[INSERT LANDLORD ENTITY]”.

Landlord's address for notices under the Sublease shall be as follows:

[INSERT ADDRESS]

With a copy to:

[INSERT ADDRESS]

Please contact Ms. Lisa Vogel at (415) 457-4964 with any questions.

 



 

 

 

077212\11436554v1 

10

 

 

 




 

 

 

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

[LANDLORD SIGNATURE BLOCK]

 

 

 

 

Enclosure

 

 

 

 

 

 

cc:

Pamela A. Lakey, Esq.

 

 

 

SSL Law Firm, LLP

 

 

 

 

 

 

077212\11436554v1 

11

 

 

 

